Title: To James Madison from Edmund Randolph, 2 March 1790
From: Randolph, Edmund
To: Madison, James


My dear friend
Baltimore March 2. 1790.
We arrived last night after much fatigue to ourselves and horses. Indeed I have not been free from a fever since Wednesday last.
From the small opporty., which I had, to ascertain the opinion of Phila. on the subject of your motion, I am inclined to believe, that if the holders of securities, the merchants and others, associated with them, or dependent on them, were excluded, the suffrage would be in favor of the measure. I had a conversation with a gentleman, whom I thought from his complexion and connections to be in sentiment with me; but to my surprize he advocated your plan not only upon your principles, but upon that of tories[,] as he’s says, being possessed of them.
I found here Capt. Heard, who married Genl. Morgan’s daughter. He informed me, that the people of our Frederick were very anxious to see your speech; and that a large majority of them, perhaps ¾ were in favor of the partition between the original & actual holders. Tell Mr. White, that I magnified his exertions to his constituent, altho’ I differed from him in judgment. I will gather in Alexa. & Fredg. what I can, and shall inform you from the latter.
